THE CHIEF JUSTICE
delivered the opinion of the Court
The plaintiff and defendant were legatees and executors of Francis Phillips. They had settled the accounts of the estate and divided the proceeds, excepting the debt, *72which was the subject of this suit. The action was on a s..., ;ai promise. The plaintiff proved that the deli nclant jjnd admitted that he had collected this debt, and promised tf) j)ay jt over to the plaintiff, and a judgement was rendered for him One executor can maintain ah action against another on an express promise. Let the judgement be affirmed.
Clay and M‘Clung, for plaintiff.
Beatoon, for defendant in error.